DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “printed circuit board with at least one electronic component and a bottom surface layer” as recited in claims 21, 28 and 35 is vague and indefinite 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 4,876,441,art of record) in view of Couck (US 8,136,736, art of record) and Mullen et al. (US 8,931,703).
Regarding claims 21, Hara teaches a programmable dynamic credential card (figs. 9 and 18), comprising: a top surface layer (130a) comprising a first region for a graphical display system (131) and a second region (132) having at least one openings; rigid internal frame structure (120) comprising at least one cut-out for accommodating internal electrical components (160, 170, 180) including the graphical display system; a printed circuit board (150) with at least one electrical component mounted thereon; and a bottom surface layer (140c) protecting the programmable dynamic credential card (col. 6, line 21 to col. 9, line 50).
Hara fails to teach the second region taller than the first region.
However, Couck teaches a programmable dynamic credential card (figs. 2a and 2b) comprising top layer having a first region with at least one opening for a graphical display system (103) and a second region taller than the first region comprising opening for buttons (102 and 101) (col. 6, lines 5-9).
In view of Couck’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hara by incorporating the teaching as taught by Couck so as to distinct the button region on the card.  
	Hara as modified by Couck fails to further teach the display system is configured to display bar codes, QR codes or other coded images.

	In view of Mullen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hara and Couck by incorporating the teaching as taught by Mullen so that the barcode can be generated and displayed on the display of the programmable credential card. 
Regarding claim 22, Hara as modified by Couck and Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to transmit information to scanners of Point-Of-Sale (POS) (1660) terminals or ticket reader (fig. 16, col. 11, line 52 to 67 and col. 12, lines 44-58).
Regarding claim 23, Hara as modified by Couck and Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to communicate at least one e-gift card identifier information, sports event ticket information, airline ticket information, or concert ticket information (col. 2, lines 27-38 and col. 9, lines 15-25).
Regarding claim 24, although Hara as modified by Couck and Mullen does not explicitly teach the programmable credential card is configured to not display barcode when security has been breached, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Hara, Couck and Mullen that configured to stop displaying the 
Regarding claim 25, Hara as modified by Couck and Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the programmable credential card is configured to communication with a digital computing device, the digital computing device being at least one of a personal computer system, a mobile computing device, or a smartphone (col. 1, lines 15-19, col. 11, lines 52 to 68 and col. 12, lines 44-58).
Regarding claim 26, Hara as modified by Couck and Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the programmable credential card is configured to communication with the digital computing device using a wireless communication protocol (col. 11, lines 52-68).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Couck and Mullen as applied to claim 21 above, and further in view of Robinson et al. (US 2014/0263623).
Regarding claim 27, Hara as modified by Couck and Mullen teaches all subject matter claimed as applied above except for a location of the programmable credential card is determined, and wherein the graphical display system is configured to display information according to the location.
However, Robinson teaches a location of the programmable credential card (portable information handling system 14) is determined, and wherein the graphical display (barcode 10) system is configured to display information according to the location (fig. 2; [0018] and [0020]).
.
Claims 28-33, 35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Mullen.
Regarding claims 28 and 35, Hara teaches a method comprising: providing a programmable credential card (figs. 9 and 18) having: a top surface layer (130a) comprising a first region for a graphical display system (131) and a second region (132) having at least one openings; rigid internal frame structure (120) comprising at least one cut-out for accommodating internal electrical components (160, 170, 180) including the graphical display system; a printed circuit board (150) with at least one electrical component mounted thereon; and a bottom surface layer (140c) protecting the programmable dynamic credential card (col. 6, line 21 to col. 9, line 50).
	Hara fails to teach the display system is configured to display bar codes, QR codes or other coded images.
	However, Mullen teaches dynamic transaction card having a display (125) that configured to display bar codes (126) (fig. 1 and col. 4, lines 41-45).
	In view of Mullen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claims 29 and 37, Hara as modified by Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to transmit information to scanners of Point-Of-Sale (POS) (1660) terminals or ticket reader (fig. 16, col. 11, line 52 to 67 and col. 12, lines 44-58).
Regarding claims 30 and 38, Hara as modified by Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the displayed bar codes, QR codes, or other coded images are configured to communicate at least one e-gift card identifier information, sports event ticket information, airline ticket information, or concert ticket information (col. 2, lines 27-38 and col. 9, lines 15-25).
Regarding claims 31 and 39, although Hara as modified by Mullen does not explicitly teach the programmable credential card is configured to not display barcode when security has been breached, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmable credential card of Hara as modified by Mullen that configured to stop displaying the barcode when security of the programmable credential card has been breached so as to protect sensitive information or data from unauthorized access. 
Regarding claims 32 and 40, Hara as modified by Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the programmable credential card is configured to communication with a digital computing device, the digital computing device being at least one of a personal computer system, a mobile 
Regarding claim 33, Hara as modified by Mullen teaches all subject matter claimed as applied above.  Mullen further teaches wherein the programmable credential card is configured to communication with the digital computing device using a wireless communication protocol (col. 11, lines 52-68).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Mullen as applied to claim 28 above, and further in view of Robinson.
Regarding claim 34, Hara as modified by Mullen teaches all subject matter claimed as applied above except for a location of the programmable credential card is determined, and wherein the graphical display system is configured to display information according to the location.
However, Robinson teaches a location of the programmable credential card (portable information handling system 14) is determined, and wherein the graphical display (barcode 10) system is configured to display information according to the location (fig. 2; [0018] and [0020]).
In view of Robinson’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hara and Mullen by incorporating the teaching as taught by Robinson so as to prevent unauthorized cope of the barcode image is made (see Robinson: [0019]) and only be used at the time when it was generated (Robinson: [0018]).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as modified by Mullen as applied to claim 35 above, and further in view of Couck.
Regarding claim 36, Hara as modified by Mullen teaches all subject matter claimed as applied above.  Hara further teaches the top surface layer comprises a first region for a graphical display system (131) and a second region (132) having at least one openings (fig. 9) but Hara fails to teach the second region taller than the first region.
However, Couck teaches a programmable dynamic credential card (figs. 2a and 2b) comprising top layer having a first region with at least one opening for a graphical display system (103) and a second region taller than the first region comprising opening for buttons (102 and 101) (col. 6, lines 5-9).
In view of Couck’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hara and Mullen by incorporating the teaching as taught by Couck so as to distinct the button region on the card.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/24/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hara, Couck, Muller and Robinson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/           Primary Examiner, Art Unit 2887